Name: Commission Regulation (EEC) No 28/85 of 4 January 1985 allocating the Community quantitative export quotas for copper ash and residues and waste and scrap
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade;  international trade
 Date Published: nan

 5. 1 . 85 Official Journal of the European Communities No L 4/9 COMMISSION REGULATION (EEC) No 28/85 of 4 January 1985 allocating the Community quantitative export quotas for copper ash and residues and waste and scrap THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Article 2 thereof, Whereas Council Regulation (EEC) No 3629/84 of 19 December 1984 on export arrangements for certain types of non-ferrous metal waste and scrap (2) fixed Community quantitative export quotas for copper ash and residues and waste and scrap for 1985 ; Whereas, in accordance with Article 3 of Regulation (EEC) No 3629/84, the quotas are to be allocated according to estimated needs and with regard to the export opportunities that already exist for the products in question ; Whereas it is necessary to provide for an adaptable and flexible method of administering the Community reserve which would allow all exporters equal and continuous access to the quotas until they are used up ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure con ­ cerning the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, HAS ADOPTED THIS REGULATION : Article 1 The Community quantitative export quotas opened by Regulation (EEC) No 3629/84 for the period 1 January to 31 December 1985 shall be allocated among the Member States as follows, without prejudice to Article 4 hereof : (tonnes) CCT heading No Description Quantity ex 26.03 Ash and residues of copper and copper alloys Germany 7 700 France 5 000 Italy 2 550 Benelux 1 150 United Kingdom 2 400 Denmark 700 Ireland  Greece 800 + Community reserve 5 700 74.01 D Waste and scrap of copper and copper alloys Germany 12 200 France 9 200 Italy 1 700 Benelux 4 340 United Kingdom 3 000 Denmark . 580 Ireland 480 Greece 300 + Community reserve 5 200 (') OJ No L 124, 8 . 6 . 1970 , p . 1 . 0 OJ No L 335, 22 . 12 . 1984, p . 7 . No L 4/ 10 Official Journal of the European Communities 5. 1 . 85 and 2 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up . It shall inform the Member States, not later than 20 October 1985, of the amount still in reserve after amounts have been returned thereto pursuant to Article 4. It shall ensure that the drawing which uses up the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing. Article 2 1 . If 70 % or more of a Member State's initial share as specified in Article 1 , or of that share minus the portion returned to the reserve where Article 4 is applied, has been used up, that Member State shall , by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where neces ­ sary to the next unit, to the extent permitted by the amount of the reserve . 2 . If, after its initial share has been used up, 70 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accor ­ dance with the conditions imposed by paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 70 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accor ­ dance with the same conditions, draw a fourth share equal to the third. This process shall continue to apply until the reserve is used up. 4. By way of derogation from paragraphs 1 to 3 , a Member State may draw shares lower than those fixed in those paragraphs if there are grounds for believing that those fixed may not be used up . It shall inform the Commission of its reasons for applying this para ­ graph . Article 6 1 . Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 2 are opened in such a way that exports may be charged without interruption against their accumulated shares in the Community tariff quota. 2 . Member States shall ensure that exporters of the said goods established in their territory have free access to the shares allocated to them . 3 . Member States shall charge exports of the said goods against their shares as and when such goods are presented to the customs authorities under cover of export authorizations or customs exports documents. 4 . The extent to which a Member State has used up its share shall be determined on the basis of exports charged in accordance with paragraph 3 . Article 3 Supplementary shares drawn pursuant to Article 2 shall be valid until 31 December 1985 . Article 7 Member States shall supply the Commission with the information specified in Article 8 of Regulation (EEC) No 1023/70 . Article 4 Member States shall return to the reserve, not later than 15 October 1985, the unused portion of their initial share which they estimate will not be utilized . Member States shall , not later than 15 October 1985, notify the Commission of any quantities of the initial shares returned to the reserve. Article 8 This Regulation shall enter into force 6n the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1985 . Article 5 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 1 No L 4/ 115. 1 . 85 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1985 . For the Commission Wilhelm HAFERKAMP Vice-President